Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 7, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  152653(19)                                                                                           Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 152653
                                                                    COA: 327239
                                                                    Wayne CC: 06-013764-FC
  WILSHAUN KING,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s September
  29, 2016 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 7, 2017
         p0227
                                                                               Clerk